PER CURIAM.
Appellant brings this appeal from an order of the Unemployment Appeals Commission which affirmed a decision of an Appeals Referee determining that appellant was disqualified for benefits for the week ended May 9th, 1981, and until he became reemployed and earned at least $1,785; that the record of the employer was relieved of charges; and that the claimant was not discharged by his employer but voluntarily left his employment without good cause attributable to the employer.
Our review of the record shows that the Appeals Referee’s findings were supported by substantial, competent evidence, therefore the Appeals Commission was correct in affirming the findings of the Appeals Referee. No reversible error having been demonstrated, the order appealed is affirmed.
Affirmed.